DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Response to Amendment
The amendment filed on 12 January 2022 has been entered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an illuminated cornhole platform, comprising: an outer illuminating string comprising a first end, a second end, a main length, a first insulated tube, and a first conductive wire with a plurality of illumination sources, wherein the main length of the outer illuminating string is placed along outside a majority of an outer perimeter of the rectangular platform, the outer illuminating string held in place by a first plurality of cable clips outlining the outside of the outer perimeter of the rectangular platform.
Sandman et al. (US 2015/0054221 A1), considered the closest prior art, teaches an illuminated cornhole platform comprising an inner illuminating string and outer illumination provided by a set of discrete light sources.  However, said outer illumination is not a light emitting string, is not placed outside an outer periphery of the platform, and is not held by cable clips.
Phillips (US 2014/0084774 A1), another related prior art, teaches an illuminated rectangular platform comprising an outer illuminating string held by clips along an outer perimeter.  However, said outer illuminating string is not placed outside the outer perimeter of the outer platform, and teaches away from moving the clips to the outside because if the clips were moved outside of the outer perimeter they would interfere with the intended function of connector 154 for attaching decorative cover 102 thereto.
Claims 2-15 inherit the subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875